                                                               Case 3:19-cv-02573-EMC Document 158 Filed 09/06/19 Page 1 of 21



                                                          1    HOLLAND & KNIGHT LLP
                                                               Neal N. Beaton (pro hac vice)
                                                          2    Email: neal.beaton@hklaw.com
                                                               31 West 52nd Street
                                                          3    New York, NY 10019
                                                               Telephone (212) 513-3470
                                                          4    Facsimile (212) 385-9010

                                                          5    Additional Counsel Listed on Signature Page

                                                          6    Attorneys for Defendant
                                                               JAPAN TOBACCO INC.
                                                          7
                                                          8                                 UNITED STATES DISTRICT COURT

                                                          9                              NORTHERN DISTRICT OF CALIFORNIA

                                                          10                                   SAN FRANCISCO DIVISION

                                                          11
                                                                PETER STALEY; et al.                         Case No. 3:19-cv-02573-EMC
                                                          12
                       400 South Hope Street, 8th Floor




                                                                              Plaintiffs,                    JAPAN TOBACCO INC.’S NOTICE OF
Holland & Knight LLP




                                                          13
                           Los Angeles, CA 90071




                                                                                                             MOTION AND MOTION TO DISMISS
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                                v.                                           CORRECTED CONSOLIDATED CLASS
                                                          14                                                 ACTION COMPLAINT UNDER RULE
                                                                GILEAD SCIENCES, INC.; et al,                12(b)(6); MEMORANDUM OF POINTS AND
                                                          15                                                 AUTHORITIES
                                                                              Defendants.
                                                          16                                                 Hearing Date: January 16, 2020
                                                                                                             Hearing Time: 1:30 p.m.
                                                          17                                                 Courtroom:    5 – 17th Floor
                                                                                                             Judge:        Honorable Edward M. Chen
                                                          18
                                                          19
                                                          20
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28
                                                                                                 -1-
                                                               JAPAN TOBACCO INC.’S MOTION TO DISMISS                     Case No. 3:19-cv-02573-EMC
                                                               COMPLAINT UNDER FRCP 12(b)(6)
                                                                Case 3:19-cv-02573-EMC Document 158 Filed 09/06/19 Page 2 of 21



                                                          1    TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

                                                          2            PLEASE TAKE NOTICE THAT, on January 16, 2020 at 1:30 p.m., or as soon thereafter as

                                                          3    counsel may be heard, defendant Japan Tobacco Inc. (“JT”) will and hereby does move to dismiss

                                                          4    the Corrected Consolidated Class Action Complaint (“Complaint”) of Plaintiff Peter Staley, et al.

                                                          5    (“Plaintiffs”).

                                                          6            JT brings this motion pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. By

                                                          7    this motion, JT asks this Court to dismiss the Complaint, and all purported causes of action therein

                                                          8    against JT, for failure to state a claim upon which relief can be granted. Because it is evident that

                                                          9    further amendment would be futile, JT seeks dismissal of the Complaint against it with prejudice.

                                                          10           This motion is and will be based on this Notice of Motion and Motion, the following

                                                          11 Memorandum of Points and Authorities, the accompanying [Proposed] Order, the Declaration of
                                                          12 Heather M. Burke, Dkt, 143-1, filed September 4, 2019 by Gilead, the Complaint and other
                       400 South Hope Street, 8th Floor
Holland & Knight LLP




                                                          13 pleadings on file in this matter, and such other matters and argument as the Court may properly
                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 consider.
                                                          15
                                                          16 Dated: September 4, 2019
                                                          17                                                 By: /s/
                                                                                                             Jerome W. Hoffman
                                                          18                                                 HOLLAND & KNIGHT LLP
                                                          19                                                 Attorneys for Defendant
                                                                                                             JAPAN TOBACCO INC.
                                                          20
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28
                                                                                                 -2-
                                                               JAPAN TOBACCO INC.’S MOTION TO DISMISS                                Case No. 3:19-cv-02573-EMC
                                                               COMPLAINT UNDER FRCP 12(b)(6)
                                                               Case 3:19-cv-02573-EMC Document 158 Filed 09/06/19 Page 3 of 21




                                                          1                                MEMORANDUM OF POINTS AND AUTHORITIES
                                                          2                                                        TABLE OF CONTENTS
                                                          3                                                                                                                                                   Page
                                                          4    I.     INTRODUCTION ...............................................................................................................1
                                                          5    II.    LEGAL STANDARD..........................................................................................................2
                                                          6    III.   ARGUMENT .......................................................................................................................3
                                                          7    A.     PLAINTIFFS FAIL TO STATE FACTS TO SUPPORT A PLAUSIBLE CONSPIRACY
                                                                      THEORY AGAINST JT. .....................................................................................................3
                                                          8
                                                               1.     Plaintiffs’ Allegations of a Conspiracy with any of the Other Defendants are Unsupported
                                                          9           by the Facts. .........................................................................................................................3
                                                          10 2.       Plaintiffs’ Allegations of a Conspiracy Between JT and Gilead are Unsupported by the
                                                                      Facts. ....................................................................................................................................5
                                                          11
                                                               3.     Plaintiffs’ “Untainted Competitor” Conspiracy Theory is Implausible. ..............................6
                                                          12
                       400 South Hope Street, 8th Floor




                                                               4.     JT had No Duty to Develop a Generic HIV Drug with EVG. .............................................8
                                                          13
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                               5.     As a Patent Owner, JT is Incapable of Conspiring With Its Exclusive Licensee, Gilead. ..9
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14
                                                               B.     PLAINTIFFS LACK STANDING TO SUE UNDER THE STATE AND FEDERAL
                                                          15          ANTITRUST LAWS. ........................................................................................................12
                                                          16 1.       Plaintiffs Lack Standing to Sue for Damages Under Federal Law. ...................................12
                                                          17 2.       Plaintiffs Lack Standing to Sue and/or Fail to State Claims Under Certain State Laws. ..12
                                                          18 C.       PLAINTIFFS’ STATE LAW CONSUMER PROTECTION CLAIMS MUST BE
                                                                      DISMISSED AGAINST JT. ..............................................................................................12
                                                          19
                                                               IV.    CONCLUSION ..................................................................................................................13
                                                          20
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28
                                                                                                                                      -i-
                                                               JAPAN TOBACCO INC.’S MOTION TO DISMISS                                                             Case No. 3:19-cv-02573-EMC
                                                               COMPLAINT UNDER FRCP 12(b)(6)
                                                                  Case 3:19-cv-02573-EMC Document 158 Filed 09/06/19 Page 4 of 21




                                                          1                                                       TABLE OF AUTHORITIES

                                                          2                                                                                                                                          Page(s)
                                                          3      FEDERAL CASES
                                                          4      AIDS Healthcare Found., Inc. v. Gilead Sciences, Inc.
                                                          5         No. 3:16-cv-00443-WHA, 2016 WL 3648623 (N.D. Cal. July 6, 2016) .................................... 13

                                                          6      Allied Orthopedic Appliances Inc. v. Tyco Health Care Group LP
                                                                     592 F.3d 991 (9th Cir. 2010) ....................................................................................................... 13
                                                          7
                                                                 Arizona v. Maricopa County. Med. Soc’y
                                                          8          457 U.S. 345 (1982) ..................................................................................................................... 10
                                                          9      Ashcroft v. Iqbal
                                                                    556 U.S. 662 (2009) ....................................................................................................................... 3
                                                          10
                                                          11 Balistreri v. Pacifica Police Dep’t
                                                                      901 F.2d 696 (9th Cir. 1990) ......................................................................................................... 3
                                                          12
                                                                 Bell Atlantic Corp v. Twombly
                       400 South Hope Street, 8th Floor




                                                          13         550 U.S. 544 (2007) ........................................................................................................... 2, 3, 5, 8
Holland & Knight LLP

                           Los Angeles, CA 90071

                             Fax: 213.896.2450




                                                          14 Calculators Haw., Inc. v. Brandt, Inc.
                             Tel: 213.896.2400




                                                                      724 F.2d 1332 (9th Cir. 1983) ..................................................................................................... 10
                                                          15
                                                          16 Copperweld Corp. v. Independence Tube Corp.
                                                                      467 U.S. 752 (1984) ........................................................................................................... 9, 10, 13
                                                          17
                                                                 County Materials Corp. v. Allen Block Corp.
                                                          18        502 F.3d 730 (7th Cir. 2007) ......................................................................................................... 6

                                                          19 Filco v. Amana Refrigeration, Inc.
                                                                      709 F.2d 1257 (9th Cir. 1983) ....................................................................................................... 9
                                                          20
                                                                 Foremost Pro Color, Inc. v. Eastman Kodak Co.
                                                          21        703 F.2d 534 (9th Cir. 1983) ....................................................................................................... 13
                                                          22
                                                                 Freeman v. San Diego Ass’n of Realtors
                                                          23        322 F.3d 1133 (9th Cir. 2003) ..................................................................................................... 10

                                                          24 Futurevision Cable Systems of Wiggins, Inc. v. Multivision Cable TV Corp.
                                                                      789 F. Supp. 760 (S.D. Miss. 1992)............................................................................................... 7
                                                          25
                                                                 Gottschalk v. City & Cty. of San Francisco
                                                          26        964 F. Supp. 2d 1147 (N.D. Cal. 2013) ......................................................................................... 3
                                                          27 Huawei Technologies, Co, Ltd v. Samsung Electronics Co, Ltd.
                                                          28    340 F. Supp. 3d 934 (N.D. Cal. 2018) ........................................................................................... 9
                                                                                                               -ii-
                                                                 JAPAN TOBACCO INC.’S MOTION TO DISMISS                                                         Case No. 3:19-cv-02573-EMC
                                                                 COMPLAINT UNDER FRCP 12(b)(6)
                                                                  Case 3:19-cv-02573-EMC Document 158 Filed 09/06/19 Page 5 of 21




                                                          1      Illinois Brick Co. v. Illinois
                                                                      431 U.S. 720 (1977) ..................................................................................................................... 12
                                                          2
                                                                 Image Tech. Servs. v. Eastman Kodak Co.
                                                          3         125 F.3d 1195 (9th Cir. 1997) ....................................................................................................... 9
                                                          4      In re Elevator Antitrust Litig.
                                                          5          502 F.3d 47 (2d Cir. 2007) (per curiam) ........................................................................................ 8

                                                          6      In re Suboxone (Buprenorphine Hydrochloride and Naloxone) Antitrust Litig.
                                                                     MDL No. 2445, 2017 WL 4910673 (E.D. Pa. Oct. 30, 2017) ..................................................... 10
                                                          7
                                                                 Kendall v. Visa U.S.A., Inc.
                                                          8         518 F.3d 1042 (9th Cir. 2008) ....................................................................................................... 5
                                                          9      Kendall v. Visa U.S.A., Inc.
                                                          10        518 F.3d at 1047.The ..................................................................................................................... 5

                                                          11 Las Vegas Sun, Inc. v. Summa Corp.
                                                                      610 F.2d 614 (9th Cir. 1979) ....................................................................................................... 10
                                                          12
                                                                 Levi Case Co., Inc. v. ATS Prods., Inc.
                       400 South Hope Street, 8th Floor




                                                          13        788 F. Supp. 428 (N.D. Cal. 1992) ........................................................................................ 10, 11
Holland & Knight LLP

                           Los Angeles, CA 90071

                             Fax: 213.896.2450




                                                          14 Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.
                             Tel: 213.896.2400




                                                                475 U.S. 574,594 (1986) ................................................................................................................ 7
                                                          15
                                                          16 McHenry v. Renne
                                                                      84 F.3d 1172 (9th Cir. 1996) ......................................................................................................... 3
                                                          17
                                                                 Paladin Assocs., Inc. v. Montana Power Co.
                                                          18        328 F.3d 1145 (9th Cir. 2003) ....................................................................................................... 3
                                                          19 Rail-Trailer Co. v. ACF Indus., Inc.
                                                                      358 F.2d 15 (7th Cir. 1966) ......................................................................................................... 11
                                                          20
                                                          21 Sheet Metal Duct, Inc. v. Lindab, Inc.
                                                                      No. CIV.A. 99-6299, 2000 WL 987865 (E.D. Pa. July 18, 2000)............................................... 11
                                                          22
                                                                 Shionogi Pharma, Inc. v. Mylan, Inc.
                                                          23        No. 10-1077, 2011 WL 2174499 (D. Del. May 26, 2011) .......................................................... 11

                                                          24 Thomsen v. W. Elec. Co.
                                                                      680 F.2d 1263 (9th Cir. 1982) ..................................................................................................... 10
                                                          25
                                                          26 United Asset Coverage, Inc. v. Avaya Inc.
                                                                409 F. Supp. 2d 1008 (N.D. Ill. 2006) ......................................................................................... 13
                                                          27
                                                                 United States v. Colgate & Co.
                                                          28        250 U.S. 300 (1919) ................................................................................................................... 8, 9
                                                                                                                                      -iii-
                                                                 JAPAN TOBACCO INC.’S MOTION TO DISMISS                                                          Case No. 3:19-cv-02573-EMC
                                                                 COMPLAINT UNDER FRCP 12(b)(6)
                                                                  Case 3:19-cv-02573-EMC Document 158 Filed 09/06/19 Page 6 of 21




                                                          1       United States v. Yellow Cab Co.
                                                                     332 U.S. 218 (1947) ....................................................................................................................... 3
                                                          2
                                                                  Wahl v. Rexnord, Inc.
                                                          3         481 F. Supp. 573 (D.N.J. 1979), rev’d on other grounds, 624 F.2d 1169 (3d Cir.
                                                          4         1980) ............................................................................................................................................ 10

                                                          5       Western Mining. Council v. Watt
                                                                     643 F.2d 618 (9th Cir. 1981) ......................................................................................................... 3
                                                          6
                                                                  Williams v. I.B. Fischer Nevada
                                                          7          999 F.2d 445 (9th Cir. 1993) ....................................................................................................... 10
                                                          8       FEDERAL STATUTES
                                                          9       35 U.S.C. § 271(d)(4) .......................................................................................................................... 9
                                                          10 Clayton Act § 4 .................................................................................................................................. 12
                                                          11
                                                                  FEDERAL ANTITRUST LAWS ...................................................................................................... 12
                                                          12
                                                                  Sherman Act................................................................................................................................... 8, 12
                       400 South Hope Street, 8th Floor




                                                          13
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                                  Sherman Act § 1................................................................................................................................... 9
                             Fax: 213.896.2450




                                                          14
                             Tel: 213.896.2400




                                                                  Sherman Act § 1 and § 2 ...................................................................................................................... 3
                                                          15
                                                                  OTHER STATE STATUTES
                                                          16
                                                          17 Florida Statutes § 501.2105(1)........................................................................................................... 14
                                                          18 OTHER AUTHORITIES
                                                          19 Fed. R. Civ. P. Rule 8(a)(2) ................................................................................................................. 2
                                                          20 Antitrust Guidelines for the Licensing of Intellectual Property §§ 3.3, 3.4 and 5.4
                                                                       (Jan. 12, 2017) ............................................................................................................................... 6
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28
                                                                                                                                          -iv-
                                                                  JAPAN TOBACCO INC.’S MOTION TO DISMISS                                                              Case No. 3:19-cv-02573-EMC
                                                                  COMPLAINT UNDER FRCP 12(b)(6)
                                                                Case 3:19-cv-02573-EMC Document 158 Filed 09/06/19 Page 7 of 21


                                                          1    I.      INTRODUCTION

                                                          2            This purported end user class action is based on allegations that Gilead, 1 and the other

                                                          3    defendants, conspired to restrain competition with respect to an HIV treatment regimen known as

                                                          4    “combination antiretroviral therapy” (“cART”). Compl. ¶¶ 1, 2. Plaintiffs raise five claims against

                                                          5    Japan Tobacco Inc. (“JT”). The sole basis for those claims is a March 22, 2005 License Agreement

                                                          6    (the “License”) between Gilead and JT by which JT granted Gilead an exclusive license (except in

                                                          7    Japan) to commercialize the compound elvitegravir (“EVG”), for which JT owns the patent. Compl.

                                                          8    ¶ 98; Declaration Heather M. Burke (“Burke Decl.”), Dkt. 143-1, filed Sept. 4, 2019 by Gilead, at

                                                          9    Ex. D (License).

                                                          10           The Complaint should be dismissed against JT for a number of reasons, but first among them

                                                          11 is that under the License, JT had no involvement in the sales or marketing of EVG or any HIV
                                                          12 treatment sold by Gilead in the U.S. Plaintiffs do not allege a single fact supporting any claim that JT
                       400 South Hope Street, 8th Floor




                                                          13 had any involvement in the alleged anti-competitive or “unfair, unconscionable, deceptive and
Holland & Knight LLP

                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 fraudulent” conduct of Gilead or the other defendants. Second, Plaintiffs allege that Gilead entered
                                                          15 into a “No-Generics Restraint” with JT and the other defendants. Compl. ¶ 4, passim. But the only
                                                          16 agreement to which Plaintiffs refer involving JT is the License which contains no such restriction.
                                                          17 The License granted Gilead a routine exclusive license (even as to JT) to commercialize EVG
                                                          18 throughout the world, except in Japan. There is no language in the License that prohibits Gilead from
                                                          19 combining EVG with any other compound to market a “generic” HIV medication. Calling the License
                                                          20 a “No-Generics Restraint” is thus a total mischaracterization. Third, JT and Gilead were never
                                                          21 horizontal competitors. Plaintiffs allege no facts to support a contention that JT ever had any
                                                          22 marketing presence in the U.S. for pharmaceutical products. For that reason, JT and Gilead were not
                                                          23 horizontal competitors and therefore legally incapable of conspiring as the License did not deprive
                                                          24 the market of independent competitors. Fourth, Plaintiffs fail to allege a plausible relevant product
                                                          25 market for the conspiracy to monopolize claim. Fifth, Plaintiffs fail to allege facts to show that JT
                                                          26 had a specific intent to monopolize to support the alleged conspiracy to monopolize. Plaintiffs plead
                                                          27
                                                          28   1
                                                                “Gilead” refers to, as the context may indicate, defendants Gilead Sciences, Inc., Gilead Holdings,
                                                               LLC, Gilead Sciences, LLC, and Gilead Sciences Ireland UC, collectively.
                                                                                                  1
                                                               JAPAN TOBACCO INC.’S MOTION TO DISMISS                              Case No. 3:19-cv-02573-EMC
                                                               COMPLAINT UNDER FRCP 12(b)(6)
                                                                Case 3:19-cv-02573-EMC Document 158 Filed 09/06/19 Page 8 of 21


                                                          1    no facts to support the allegations that JT, through the License or otherwise, conspired with Gilead

                                                          2    with the intent to stifle generic competition, much less that JT joined an “overarching conspiracy”

                                                          3    with Gilead, BMS and Janssen with the specific intent to monopolize any HIV product market.2

                                                          4    Plaintiffs’ allegations that JT was a horizontal competitor of the other Defendants has no factual

                                                          5    support. Because JT was not a horizontal competitor of any of Gilead or the other co-defendants, the

                                                          6    License must be judged under the “rule of reason” which requires factual allegations of

                                                          7    anticompetitive intent—which Plaintiffs fail to make. Any inference of intent to restrain trade or

                                                          8    specific intent to monopolize based on Plaintiffs’ “untainted competitor” theory is fundamentally

                                                          9    implausible and inconsistent with the facts alleged. The “untainted competitor” conspiracy theory

                                                          10 presumes that JT had a “crystal ball” in March 2005 and should have foreseen all of the developments
                                                          11 in the market for HIV treatments over the next 10-12 years and reserved to itself for later use the right
                                                          12 to combine EVG with TDF and other generic compounds to market in the U.S. a generic version of
                       400 South Hope Street, 8th Floor




                                                          13 Stribild®. Equally improbable is Plaintiffs’ contention that JT, as an “untainted competitor” should
Holland & Knight LLP

                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 have developed a generic version of Stribild® in 2017 using generic TDF and other generic drugs
                                                          15 along with EVG. Based on Plaintiffs’ allegations, that generic version of Stribild® would have been
                                                          16 a riskier, more toxic compound than the TAF-based Genvoya® that Gilead markets. See Compl. ¶
                                                          17 205. That same theory also runs afoul of one of Plaintiffs’ other contentions—that dolutegravir, when
                                                          18 released in 2012, was superior to EVG as a third agent. Compl. ¶¶ 232-33. If true, that would have
                                                          19 made a JT generic version of Stribild® using EVG less attractive to doctors and patients than other
                                                          20 products using dolutegravir. Thus, Plaintiffs’ own allegations, even if taken as true, undermine the
                                                          21 plausibility of their “untainted competitor” theory. These flaws cannot be cured by amendment.
                                                          22 Therefore, the Court should dismiss the Complaint as to JT with prejudice.
                                                          23 II.       LEGAL STANDARD

                                                          24           A claim for relief must contain “a short and plain statement of the claim showing that the

                                                          25 pleader is entitled to relief.” Fed. R. Civ. P. Rule 8(a)(2). The purpose of Rule 8(a)(2) is to “give the
                                                          26 defendant fair notice of what the . . . claim is and the grounds upon which it rests.” Bell Atlantic Corp
                                                          27 v. Twombly, 550 U.S. 544, 555 (2007). Failure to comply with “Rule 8(a) is grounds for dismissal.”
                                                          28
                                                               2
                                                                The terms “BMS” and “Janssen” have the same meanings here as in the Complaint.
                                                                                                            2
                                                               JAPAN TOBACCO INC.’S MOTION TO DISMISS                        Case No. 3:19-cv-02573-EMC
                                                               COMPLAINT UNDER FRCP 12(b)(6)
                                                                Case 3:19-cv-02573-EMC Document 158 Filed 09/06/19 Page 9 of 21


                                                          1    Gottschalk v. City & Cty. of San Francisco, 964 F. Supp. 2d 1147, 1154 (N.D. Cal. 2013) (citing

                                                          2    McHenry v. Renne, 84 F.3d 1172, 1179 (9th Cir. 1996)). Dismissal under Rule 12(b)(6) is warranted

                                                          3    where there is a “lack of a cognizable legal theory” or “absence of sufficient facts alleged under a

                                                          4    cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                                          5            “To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted

                                                          6    as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

                                                          7    (2009) (quoting Twombly, 550 U.S. at 570). The court, however, need not accept as true the

                                                          8    complaint’s conclusory allegations, legal characterizations, unreasonable inferences or unwarranted

                                                          9    deductions of fact. Western Mining. Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981); see also

                                                          10 Iqbal, 566 U.S. at 678 (“Threadbare recitals of the elements of a cause of action, supported by mere
                                                          11 conclusory statements, do not suffice.”). A claim has facial plausibility only when the plaintiff “pleads
                                                          12 factual content that allows the court to draw the reasonable inference that the defendant is liable for
                       400 South Hope Street, 8th Floor




                                                          13 the misconduct alleged.” Iqbal, 566 U.S. at 678. To show that a plaintiff is entitled to relief, the
Holland & Knight LLP

                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 complaint must “permit the court to infer more than the mere possibility of misconduct.” Id.
                                                          15           The Complaint here falls far short of meeting this pleading standard and should be dismissed

                                                          16 with prejudice because the deficiencies in the Complaint are incurable by amendment.
                                                          17 III.      ARGUMENT

                                                          18           A.      PLAINTIFFS FAIL TO STATE FACTS TO SUPPORT A PLAUSIBLE
                                                                               CONSPIRACY THEORY AGAINST JT.
                                                          19
                                                                               1.     Plaintiffs’ Allegations of a Conspiracy with any of the Other Defendants
                                                          20                          are Unsupported by the Facts.
                                                          21           In Count One, Plaintiffs allege a broad “overarching” conspiracy to monopolize among all of
                                                          22 the Defendants under both Section 1 and Section 2 of the Sherman Act. In Count Two, Plaintiffs
                                                          23 allege that the same “overarching” conduct as a restraint of trade under the antitrust laws of 31
                                                          24 different states and a conspiracy to monopolize under the laws of 29 states. The elements of a
                                                          25 conspiracy to monopolize claim are “(1) the existence of a combination or conspiracy to monopolize;
                                                          26 (2) an overt act in furtherance of the conspiracy; (3) the specific intent to monopolize; and (4) causal
                                                          27 antitrust injury.” Paladin Assocs., Inc. v. Montana Power Co., 328 F.3d 1145, 1158 (9th Cir. 2003)
                                                          28 (citing United States v. Yellow Cab Co., 332 U.S. 218, 224-25 (1947)).

                                                                                                  3
                                                               JAPAN TOBACCO INC.’S MOTION TO DISMISS                                 Case No. 3:19-cv-02573-EMC
                                                               COMPLAINT UNDER FRCP 12(b)(6)
                                                               Case 3:19-cv-02573-EMC Document 158 Filed 09/06/19 Page 10 of 21


                                                          1            Counts One and Two incorporate allegations spanning at least 436 paragraphs. This “kitchen

                                                          2    sink” approach to pleading would presumably allow Plaintiffs to provide ample detail as to the who,

                                                          3    when, where and how of the formation of the conspiracy. Remarkably, Plaintiffs provide none of that

                                                          4    basic information. Plaintiffs describe a variety of alleged conduct by Gilead, BMS and Janssen, but

                                                          5    offer not one fact to explain the “who, when, where and how” JT made any agreement to authorize

                                                          6    much less participate in such conduct. Nor are Plaintiffs’ horizontal conspiracy allegations plausible.

                                                          7    Not only was JT not responsible for any marketing in the U.S., Plaintiffs allege that the drugs Gilead

                                                          8    sold were each in a separate market and that there were no reasonable substitutes other than AB

                                                          9    generic equivalents of each of the branded drugs. Compl. ¶¶ 361-64, 370-71. Thus, JT was not a

                                                          10 horizontal competitor capable of unlawfully conspiring with defendants Janssen and BMS whose
                                                          11 products were not sold in the same product market as the EVG containing products Gilead sold using
                                                          12 the License. Thus, the per se standard simply does not apply to these alleged facts.
                       400 South Hope Street, 8th Floor




                                                          13
Holland & Knight LLP




                                                                       Moreover, Plaintiffs’ product market allegations are inconsistent with each other. Plaintiff’s
                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 allegation that a separate “cART Market” existed [e.g. Compl. ¶¶ 376, 380] is undermined by the
                                                          15 allegations that the products Gilead developed and sold containing EVG did not compete with the
                                                          16 products Gilead developed and sold with Janssen and BMS. Compl. ¶¶ 362-80. If it is true that
                                                          17 patients and physicians will not substitute one treatment regime for another that is proven to be
                                                          18 effective [Compl. ¶¶ 363-64] and that each branded drug along with its AB generic equivalent is its
                                                          19 own separate market [Compl. ¶¶ 361-65], then an alternative relevant product market consisting of
                                                          20 all cART drugs cannot exist. Thus, Defendants cannot be horizontal competitors.
                                                          21           The cornerstone of Plaintiffs’ “over-arching conspiracy” theory is that BMS, Janssen and JT

                                                          22 each entered into agreements with Gilead that contained a “No-Generics Restraint” that prevented
                                                          23 BMS, Janssen and JT from using their respective patented compounds together with other compounds
                                                          24 whose patents had expired to create “generic” versions of the various branded Gilead products.
                                                          25 Compl. ¶ 3. But Plaintiffs fail to allege facts to support the requisite “specific intent to monopolize”
                                                          26 in Counts One and Two. Plaintiffs allege that, “[e]ach of Janssen, Japan Tobacco and BMS
                                                          27 consciously committed to the overarching anticompetitive scheme.” Compl. ¶ 442. But nowhere do
                                                          28 Plaintiffs provide facts to detail the who, when, where and how as to BMS, Janssen and JT becoming

                                                                                                  4
                                                               JAPAN TOBACCO INC.’S MOTION TO DISMISS                               Case No. 3:19-cv-02573-EMC
                                                               COMPLAINT UNDER FRCP 12(b)(6)
                                                               Case 3:19-cv-02573-EMC Document 158 Filed 09/06/19 Page 11 of 21


                                                          1    co-conspirators to each other’s agreements with Gilead. Nor do Plaintiffs allege any plausible facts

                                                          2    to support an inference of such an agreement or facts showing a specific intent to monopolize. Kendall

                                                          3    v. Visa U.S.A., Inc., 518 F.3d 1042, 1049 (9th Cir. 2008) (“Allegations of facts that could just as

                                                          4    easily suggest rational, legal business behavior by the defendants as they could suggest an illegal

                                                          5    conspiracy are insufficient to plead a violation of the antitrust laws.”). In short, the Plaintiffs’ “over-

                                                          6    arching conspiracy” allegation fails to meet the Twombly standard and is contradicted by the License.

                                                          7                   2.      Plaintiffs’ Allegations of a Conspiracy Between JT and Gilead are
                                                                                      Unsupported by the Facts.
                                                          8
                                                          9            Nor are Counts Ten and Eleven, alleging a conspiracy between just JT and Gilead, supported

                                                          10 by plausible facts. An alleged Section 1 conspiracy to restrain trade must plead evidentiary facts
                                                          11 which would prove a contract or conspiracy among two or more persons or entities, with the intent to
                                                          12 harm or restrain trade, and which actually injures competition. Kendall, 518 F.3d at 1047. The only
                       400 South Hope Street, 8th Floor




                                                          13 actual agreement to which JT is alleged to have been a party is the License. But, tellingly, Plaintiffs
Holland & Knight LLP

                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 did not append the License to the Complaint nor did they quote the precise terms of the License that
                                                          15 constitute the “No-Generics Restraint” or even provide a citation to the paragraph number or page of
                                                          16 the License where the “No-Generics Restraint” can be found. That is because the License contains
                                                          17 no such restriction. Under the License (a redacted version of which is publicly available as part of
                                                          18 Gilead’s SEC filings) JT simply granted Gilead exclusive rights to EVG everywhere in the world
                                                          19 except Japan. Burke Decl., Ex. D at Section 6.1. Gilead thereby acquired all of the rights that JT had
                                                          20 as the patent owner. Id. Gilead agreed to pay JT an upfront payment, milestones and royalties on sales
                                                          21 of HIV products containing EVG. But there is no requirement that such products sold by Gilead be
                                                          22 “branded” or that they not be “generic.” Under the License, Gilead was solely responsible for
                                                          23 commercialization of EVG. 3 Thus, any decision to use EVG only in “branded” as opposed to
                                                          24 “generic” products in the U.S. fell to Gilead, and not JT.
                                                          25   3
                                                                 Plaintiffs mischaracterize the License as a “joint development agreement.” Compl. ¶ 4. Plaintiffs
                                                               do not define what they mean by “joint development agreement” but under the License, Gilead, not
                                                          26   JT, had the exclusive rights to commercialize EVG containing products in the U.S. See Burke Decl.,
                                                               Ex. D at Section 6.1. Gilead and JT did not jointly develop any HIV products in the U.S. JT has no
                                                          27   rights to distribute any EVG-containing products in the U.S. Moreover, the License affirmatively
                                                               states that there is no joint marketing activity in the U.S.: “Collaboration Guidelines. The
                                                          28   relationship between JT and Gilead is that of independent contractors and neither Party shall have

                                                                                                  5
                                                               JAPAN TOBACCO INC.’S MOTION TO DISMISS                                 Case No. 3:19-cv-02573-EMC
                                                               COMPLAINT UNDER FRCP 12(b)(6)
                                                               Case 3:19-cv-02573-EMC Document 158 Filed 09/06/19 Page 12 of 21


                                                          1            And in this case, Gilead later combined EVG together with other compounds for which Gilead

                                                          2    held patents or was a patent licensee, to create ground-breaking HIV treatments that were extremely

                                                          3    effective and which saved or extended many thousands of lives. Compl. ¶¶ 391-92. But the success,

                                                          4    acceptance and efficacy of Gilead’s products were not assured at the outset. No one could predict

                                                          5    what other breakthrough products might be developed by Gilead or by another company that would

                                                          6    make Stribild® or Gilead’s many other HIV products obsolete. In fact, it took until 2012—seven

                                                          7    years after the License was signed—for Gilead to develop a FDA-approved product containing EVG

                                                          8    (Stribild®). Compl. ¶¶ 248, 378.

                                                          9            Furthermore, Plaintiffs point to no specific sections of the License where any agreement to

                                                          10 monopolize or restrain trade was reached between JT and Gilead (because there was none). Plaintiffs
                                                          11 allege no facts to support the contention that Gilead and JT were horizontal competitors. The
                                                          12 relationship defined by the License is purely vertical; JT as patent owner and Gilead as licensee. As
                       400 South Hope Street, 8th Floor




                                                          13 explained in Section III.A.5, below, JT and Gilead were thus incapable of conspiring under such a
Holland & Knight LLP

                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 relationship. But in any event, their vertical relationship should be judged under the Rule of Reason.4
                                                          15                   3.      Plaintiffs’ “Untainted Competitor” Conspiracy Theory is Implausible.

                                                          16           Plaintiffs use 20/20 hindsight, not just to criticize JT for failing in 2005 to preserve its ability

                                                          17 12 years later to act as an “untainted competitor” and market a generic version of Stribild®, but also
                                                          18 to infer that JT knowingly did so with the intent to restrain trade and to monopolize in violation of
                                                          19 federal and state antitrust laws. This is a farfetched accusation and neither the License nor any other
                                                          20 alleged facts support such an inference. Lacking any actual facts to show specific anticompetitive
                                                          21 intent behind the License, Plaintiffs attempt to substitute an inference that JT agreed to license EVG
                                                          22 exclusively to Gilead with the intent to restrain trade and/or to monopolize “the cART market, and
                                                          23 narrower markets therein.” Compl. ¶¶ 438, 447. Plaintiffs’ inference is based on the theory that an
                                                          24 “untainted” JT should have forgone entering into the License and instead waited until 2017 to
                                                          25
                                                          26 the power to bind or obligate the other Party in any manner, other than as is expressly set forth in
                                                               this Agreement.” Burke Decl., Ex. D at Section 2.4.
                                                          27   4
                                                                 See Antitrust Guidelines for the Licensing of Intellectual Property §§ 3.3, 3.4 and 5.4 (Jan. 12,
                                                               2017) (available at: https://www.justice.gov/atr/IPguidelines/download), noting that vertical
                                                          28   exclusive licensing arrangements are evaluated under the Rule of Reason; County Materials Corp.
                                                               v. Allen Block Corp., 502 F.3d 730, 734-36 (7th Cir. 2007).
                                                                                                  6
                                                               JAPAN TOBACCO INC.’S MOTION TO DISMISS                                  Case No. 3:19-cv-02573-EMC
                                                               COMPLAINT UNDER FRCP 12(b)(6)
                                                               Case 3:19-cv-02573-EMC Document 158 Filed 09/06/19 Page 13 of 21


                                                          1    challenge Gilead’s patents so that JT could market a generic version of Stribild®. Compl. ¶¶ 114,

                                                          2    438. This theory ignores the obvious pro-competitive benefits of the License, and borders on the

                                                          3    absurd. Plaintiffs’ theory would convert every exclusive license for a patent or copyright into a

                                                          4    conspiracy to restrain trade by virtue of the licensor “agreeing” not to compete with the licensee in

                                                          5    the sale of the licensed product. See Futurevision Cable Systems of Wiggins, Inc. v. Multivision Cable

                                                          6    TV Corp., 789 F. Supp. 760, 779 n.13 (S.D. Miss. 1992) (“Under Futurevision’s theory, any supplier

                                                          7    that grants an exclusive license to a licensee who allegedly uses the license as part of a scheme to

                                                          8    monopolize its market is per se liable under the antitrust laws for conspiracy to monopolize. Such an

                                                          9    application of the antitrust laws, however, would obviously result in suppliers foregoing the potential

                                                          10 pro-competitive benefits from granting such licenses, and would therefore ‘chill the very conduct the
                                                          11 antitrust laws are designed to protect.’”) (quoting Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio
                                                          12 Corp., 475 U.S. 574, 594 (1986)).
                       400 South Hope Street, 8th Floor




                                                          13
Holland & Knight LLP




                                                                        Plaintiffs also contend that had JT been “an untainted competitor” it would have entered the
                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 market in March 2018 with a generic FDC using EVG, along with generic versions of TDF, 3TC and
                                                          15 RTV. Compl. ¶ 112. But this generic FDC would have faced competition from Gilead’s branded
                                                          16 EVG- containing FDCs, Stribild® (TDF-based) and Genvoya® (TAF-based), and also the branded
                                                          17 dolutegravir-containing FDC Triumeq® sold by ViiV. Compl. ¶¶ 113, 236. According to Plaintiffs,
                                                          18 by 2012 EVG had become an inferior product in the wake of the development of dolutegravir. Compl.
                                                          19 ¶¶ 230-37. Furthermore, according to Plaintiffs, TAF was less toxic and far safer than TDF.5 Compl.
                                                          20 ¶¶ 202-29. In fact, Plaintiffs assert that forcing patients to take TDF-based, rather than TAF-based,
                                                          21 products could cost 16,000 lives and 150,000 injuries. Compl. ¶¶ 225-26. So under Plaintiffs’ theory,
                                                          22 in 2005 JT should have had the foresight to deny Gilead an exclusive license for EVG and instead
                                                          23 waited 12 years to bring a generic FDC drug to market using what Plaintiffs say are inferior (EVG),
                                                          24 more toxic (TDF) and/or less safe (TDF) ingredients than what was then available in 2017; causing
                                                          25 more deaths and injuries. This conspiracy theory is not just implausible, it is preposterous.
                                                          26
                                                          27
                                                               5
                                                                   According to Plaintiffs, by 2015, Gilead had begun to switch patients from TDF-based
                                                          28 formulations to TAF-based formulas which would have made it even harder for JT to get patients to
                                                               switch back to a TDF-based drug that was not as safe. Compl. ¶¶ 181, 182, 221, 238.
                                                                                                  7
                                                               JAPAN TOBACCO INC.’S MOTION TO DISMISS                               Case No. 3:19-cv-02573-EMC
                                                               COMPLAINT UNDER FRCP 12(b)(6)
                                                               Case 3:19-cv-02573-EMC Document 158 Filed 09/06/19 Page 14 of 21


                                                          1            Alternatively, Plaintiffs contend that in 2005 JT should have forgone granting Gilead an

                                                          2    exclusive license, waited until 2012 until Gilead introduced Stribild®, then filed an NDA, waited

                                                          3    another 30 months and then, as early as February 2015, introduced a generic version of Stribild®

                                                          4    using EVG, and generic TDF, FTC and COBI. Compl. ¶ 115. But elsewhere Plaintiffs say that generic

                                                          5    TDF was not available until December 2017. Compl. ¶¶ 62, 98, 112. Plaintiffs also concede that

                                                          6    Gilead’s patent on COBI has yet to expire. Compl. ¶ 65. If so, then where would JT secure generic

                                                          7    versions of these drugs in 2015? Plaintiffs’ conspiracy theory once again flunks the Twombly test.

                                                          8                    4.     JT had No Duty to Develop a Generic HIV Drug with EVG.

                                                          9            While Plaintiffs do not make a claim against JT under Sherman Section 2 for a unilateral

                                                          10 refusal to deal, an underlying assumption of Plaintiffs’ “untainted competitor” theory is that JT, as a
                                                          11 patent owner, had some unidentified duty in March 2005 to reserve the right to later develop a generic
                                                          12 drug using EVG. JT had no such duty. As explained in In re Adderall XR Antitrust Litigation:
                       400 South Hope Street, 8th Floor




                                                          13
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                                               In the absence of any purpose to create or maintain a monopoly, the
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                                               [Sherman Act] does not restrict the long recognized right of [a] trader or
                                                          14
                                                                               manufacturer engaged in an entirely private business, freely to exercise his
                                                          15                   own independent discretion as to parties with whom he will deal....” United
                                                                               States v. Colgate & Co., 250 U.S. 300, 307, (1919). Today, “the sole
                                                          16                   exception to the broad right of a firm to refuse to deal with its competitors”
                                                                               comes into play only “when a monopolist seeks to terminate a prior
                                                          17                   (voluntary) course of dealing with a competitor.” In re Elevator Antitrust
                                                                               Litig., 502 F.3d 47, 52, 53 (2d Cir. 2007) (per curiam).
                                                          18
                                                          19 754 F.3d 128, 134 (2d Cir. 2014). In that case, the Second Circuit ruled that in the absence of a pre-
                                                          20 existing and presumably profitable course of dealing, a branded drug supplier had no duty to deal
                                                          21 with a generic drug manufacturer. Shire, the owner of the Adderall patent, allegedly breached a supply
                                                          22 agreement with the plaintiffs that was part of a patent infringement settlement. When Shire refused
                                                          23 to supply the plaintiffs with unbranded Adderall, they filed an antitrust lawsuit which the district court
                                                          24 dismissed on the grounds that Shire had no duty to deal with the plaintiffs and that Shire’s refusal to
                                                          25 supply the unbranded ingredients was simply a breach of the settlement, not an antitrust violation.
                                                          26           Here, Plaintiffs do not allege that in March 2005 JT had a pre-existing course of dealing with

                                                          27 any manufacturer of generic HIV drugs to supply EVG, nor could they because there was none. JT
                                                          28 itself is not alleged to have marketed any HIV drugs in the U.S. Thus, under the longstanding dictates

                                                                                                  8
                                                               JAPAN TOBACCO INC.’S MOTION TO DISMISS                                Case No. 3:19-cv-02573-EMC
                                                               COMPLAINT UNDER FRCP 12(b)(6)
                                                               Case 3:19-cv-02573-EMC Document 158 Filed 09/06/19 Page 15 of 21


                                                          1    of the Colgate doctrine, JT had no duty to license EVG to any generic manufacturers. To the contrary,

                                                          2    as a patent owner, JT had every right to commercialize its EVG patent as it determined to be best.

                                                          3    Image Tech. Servs. v. Eastman Kodak Co., 125 F.3d 1195, 1215 (9th Cir. 1997) (“The right to license

                                                          4    [a] patent, exclusively or otherwise, or to refuse to license at all, is ‘the untrammeled right’ of the

                                                          5    patentee.”).6 Based on these principles, JT did not violate the antitrust laws when it entered into the

                                                          6    License with Gilead; it did exactly what it was entitled to do under the patent laws. Plaintiffs’ attempt

                                                          7    to convert every exclusive license into a refusal to deal and to impose a duty on JT to license EVG

                                                          8    only on a non-exclusive basis is at odds with well-established rights of a patent owner to freedom of

                                                          9    contract. Huawei Technologies, Co, Ltd v. Samsung Electronics Co, Ltd., 340 F. Supp. 3d 934, 953

                                                          10 (N.D. Cal. 2018). The Court should accordingly dismiss the antitrust claims in Counts One, Two, Ten
                                                          11 and Eleven with prejudice. And to the extent that the claims in Count Seven are based on the same
                                                          12 conduct, that Count should be dismissed with prejudice as well.
                       400 South Hope Street, 8th Floor




                                                          13
Holland & Knight LLP




                                                                               5.     As a Patent Owner, JT is Incapable of Conspiring With Its Exclusive
                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                                                      Licensee, Gilead.
                                                          14
                                                          15           Finally, Plaintiffs’ allegations of a conspiracy between JT and Gilead are impossible as a

                                                          16 matter of law. Conspiracy requires the concerted action of more than a single entity. Filco v. Amana
                                                          17 Refrigeration, Inc., 709 F.2d 1257, 1261 (9th Cir. 1983). The Supreme Court has held that a
                                                          18 corporation and its wholly-owned subsidiaries cannot conspire with each other as a matter of law.
                                                          19 Copperweld Corp. v. Independence Tube Corp., 467 U.S. 752, 771 (1984) (explaining that parent
                                                          20 corporation and subsidiary have a “complete unity of interest” rather than a “sudden joining of two
                                                          21 independent sources of economic power previously pursuing separate interests.”). The court reasoned
                                                          22 that the coordinated activity of parties lacking independent sources of economic power and separate
                                                          23 interests does not warrant judicial scrutiny. Id. at 770-71. “[T]he broader principle [is] that substance,
                                                          24 not form, should determine whether a separately incorporated entity is capable of conspiring under
                                                          25 [Section 1 of the Sherman Act].” Id. at 773 n.21.
                                                          26
                                                          27   6
                                                                See also 35 U.S.C. § 271(d)(4) (no patent owner shall be deemed guilty of misuse or illegal
                                                          28   extension of the patent right by refusing to license or use any rights to the patent).

                                                                                                  9
                                                               JAPAN TOBACCO INC.’S MOTION TO DISMISS                                Case No. 3:19-cv-02573-EMC
                                                               COMPLAINT UNDER FRCP 12(b)(6)
                                                               Case 3:19-cv-02573-EMC Document 158 Filed 09/06/19 Page 16 of 21


                                                          1            Lower courts have applied the reasoning of Copperweld to a variety of economic

                                                          2    relationships. See, e.g., Freeman v. San Diego Ass’n of Realtors, 322 F.3d 1133, 1147-48 (9th Cir.

                                                          3    2003) (collecting Ninth Circuit cases).7 The common thread in these cases is economic unity. Id. at

                                                          4    1148. “Where there is substantial common ownership, a fiduciary obligation to act for another entity’s

                                                          5    economic benefit or an agreement to divide profits and losses, individual firms function as an

                                                          6    economic unit and are generally treated as a single entity.” Id. Importantly here, the Copperweld

                                                          7    doctrine has also been held by a court in this district to apply in the context of a patent owner and an

                                                          8    exclusive licensee. See Levi Case Co., Inc. v. ATS Prods., Inc., 788 F. Supp. 428 (N.D. Cal. 1992).

                                                          9    Considering that relationship, the court in Levi Case (Walker, J.) observed that the patent owner’s

                                                          10 only rights relating to the patent after it granted the exclusive license were receipt of royalties and
                                                          11 approval of sublicenses. Id. at 431-32. The patent owner, by virtue of granting the exclusive license,
                                                          12 could not compete in the market covered by the patent and neither could anyone else because a patent
                       400 South Hope Street, 8th Floor




                                                          13 is a legally-sanctioned restraint on trade. Id. The court thus concluded that the patent owner and
Holland & Knight LLP

                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 exclusive licensee “were not independent sources of economic power” and that no agreement between
                                                          15 the two “involving the exploitation of the patent in which they both held an interest can be considered
                                                          16 to deprive the marketplace of ‘independent sources of economic power previously pursuing separate
                                                          17 interests.’” Id. at 432 (quoting Wahl v. Rexnord, Inc., 481 F. Supp. 573, 588 (D.N.J. 1979), rev’d on
                                                          18 other grounds, 624 F.2d 1169 (3d Cir. 1980)).
                                                          19           The court in Levi Case acknowledged that the relationship between a patent owner and

                                                          20 licensee can be a conspiracy in violation of the antitrust laws if the license “deprives the marketplace
                                                          21 of independent actors.” Levi Case, 788 F. Supp. at 431. That occurs where the patentee/licensee
                                                          22 relationship is ancillary to the anticompetitive conduct at the heart of the alleged conspiracy. See, e.g.,
                                                          23 In re Suboxone (Buprenorphine Hydrochloride and Naloxone) Antitrust Litig., MDL No. 2445, 2017
                                                          24
                                                          25   7
                                                                 In the Ninth Circuit, Copperweld’s single-entity rule applies to, inter alia, subsidiaries controlled
                                                               by a common parent, Thomsen v. W. Elec. Co., 680 F.2d 1263, 1265-66 (9th Cir. 1982), firms
                                                          26   owned by the same person, Las Vegas Sun, Inc. v. Summa Corp., 610 F.2d 614, 616, 618 (9th Cir.
                                                               1979), principal-agent relationships, Calculators Haw., Inc. v. Brandt, Inc., 724 F.2d 1332, 1336
                                                          27   (9th Cir. 1983), agreements between franchiser and franchisee, Williams v. I.B. Fischer Nevada,
                                                               999 F.2d 445, 447-48 (9th Cir. 1993), and to “partnerships or other joint arrangements in which
                                                          28   persons who would otherwise be competitors pool their capital and share the risks of loss as well as
                                                               the opportunities for profit.” Arizona v. Maricopa County. Med. Soc’y, 457 U.S. 345, 356 (1982).
                                                                                                                 10
                                                               JAPAN TOBACCO INC.’S MOTION TO DISMISS                                Case No. 3:19-cv-02573-EMC
                                                               COMPLAINT UNDER FRCP 12(b)(6)
                                                               Case 3:19-cv-02573-EMC Document 158 Filed 09/06/19 Page 17 of 21


                                                          1    WL 4910673, at *8-9 (E.D. Pa. Oct. 30, 2017) (declined to find that defendants could not conspire as

                                                          2    a matter of law where the complaint alleged conspiracy to remove product from market). That is not

                                                          3    the case here. The conspiratorial conduct alleged by Plaintiffs here is premised solely on the exclusive

                                                          4    license granted by JT, the patent owner, to Gilead to commercialize EVG throughout the world

                                                          5    (except in Japan). Compl. ¶ 103. But an exclusive license, by itself, “does not constitute an illegal

                                                          6    restraint of trade or violation of the antitrust laws.” Rail-Trailer Co. v. ACF Indus., Inc., 358 F.2d 15,

                                                          7    16-17 (7th Cir. 1966). And Plaintiffs make no plausible allegation that the License here somehow

                                                          8    “deprived the marketplace of independent actors.” Rather, like the patent owner in Levi Case, JT’s

                                                          9    only right relating to the EVG patent after entering the License was to receive upfront and milestone

                                                          10 payments followed by royalties on the sale of HIV products containing EVG. See Burke Decl., Ex.
                                                          11 D at Section 6.1. JT, by virtue of the License, could not compete with Gilead using EVG and neither
                                                          12 could anyone else.8 Under such circumstances, the Court here should similarly conclude that JT and
                       400 South Hope Street, 8th Floor




                                                          13 Gilead “were not independent sources of economic power” and that no agreement between the two
Holland & Knight LLP

                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 “involving the exploitation of the patent in which they both held an interest can be considered to
                                                          15 deprive the marketplace of independent sources of economic power previously pursuing separate
                                                          16 interests.” Levi Case, 788 F. Supp. at 432 (internal quotations and citations omitted); Shionogi
                                                          17 Pharma, Inc. v. Mylan, Inc., No. 10-1077, 2011 WL 2174499, at *5 (D. Del. May 26, 2011) (finding
                                                          18 plaintiff did “not state a claim for conspiracy or combination in restraint of trade because of the
                                                          19 relationship between [the defendants], an exclusive licensee and patent holder.”); Sheet Metal Duct,
                                                          20 Inc. v. Lindab, Inc., No. CIV.A. 99-6299, 2000 WL 987865, at *6 (E.D. Pa. July 18, 2000) (holding
                                                          21 that where patentee sells its product exclusively to licensee at lower price, and where plaintiff must
                                                          22 obtain product from licensee at higher price, no antitrust violation exists given “fundamental
                                                          23 legitimacy of the exclusive distributorship arrangement for the patented product.”).
                                                          24
                                                               8
                                                                   Plaintiffs do not allege any facts to support the bare legal conclusion that JT was one of “Gilead’s
                                                          25 most likely competitors” or that JT ever was a “horizontal” competitor of Gilead, Janssen and BMS.
                                                               Compl. ¶¶ 3, 4, 513, 520. For example, Plaintiffs do not allege that JT had any sales or marketing
                                                          26 structure in the U.S. in 2005 such that JT was an “independent actor” who previously competed
                                                               with Gilead such that the License deprived the marketplace of “independent sources of economic
                                                          27 power previously pursuing separate interests” as stated in Levi Case. In fact, Plaintiffs’ allegations
                                                               confirm that JT was not an actual or potential competitor in any relevant HIV product market in the
                                                          28 U.S. Compl. ¶ 67 (listing all of the 17 products included in the Complaint, for none of which is JT
                                                               the NDA holder in the U.S.).
                                                                                                  11
                                                               JAPAN TOBACCO INC.’S MOTION TO DISMISS                                 Case No. 3:19-cv-02573-EMC
                                                               COMPLAINT UNDER FRCP 12(b)(6)
                                                               Case 3:19-cv-02573-EMC Document 158 Filed 09/06/19 Page 18 of 21

                                                                      B.      PLAINTIFFS LACK STANDING TO SUE UNDER THE STATE AND
                                                          1                   FEDERAL ANTITRUST LAWS.
                                                          2                   1.     Plaintiffs Lack Standing to Sue for Damages Under Federal Law.
                                                          3
                                                                      As indirect purchasers, Plaintiffs lack standing to sue JT for money damages under the
                                                          4
                                                               Sherman Act (Counts One and Ten). Illinois Brick Co. v. Illinois, 431 U.S. 720 (1977). In Illinois
                                                          5
                                                               Brick, the Supreme Court ruled that persons who do not purchase directly from one of the members
                                                          6
                                                               of an alleged conspiracy, but instead purchase from independent wholesalers or distributors, may not
                                                          7
                                                               sue for damages under Section 4 of the Clayton Act. Id. at 737-38. Here, Plaintiffs do not allege that
                                                          8
                                                               they purchased directly from any of the Defendants or alleged co-conspirators. To the contrary,
                                                          9
                                                               Plaintiffs admit that they did not purchase the subject drugs directly from Defendants. Compl. ¶ 414
                                                          10
                                                               (defining class as indirect purchasers). Therefore, Plaintiffs lack standing to sue for damages based
                                                          11
                                                               on the Illinois Brick doctrine and the Court should dismiss Plaintiffs’ claims for damages in Counts
                                                          12
                       400 South Hope Street, 8th Floor




                                                               One and Ten with prejudice.
                                                          13
Holland & Knight LLP

                           Los Angeles, CA 90071

                             Fax: 213.896.2450




                                                                              2.     Plaintiffs Lack Standing to Sue and/or Fail to State Claims Under
                             Tel: 213.896.2400




                                                          14                         Certain State Laws.
                                                          15
                                                                      JT adopts and incorporates by reference the arguments made by Defendant Gilead as to all of
                                                          16
                                                               the state law claims raised against JT in Counts Two, Seven and Eleven.
                                                          17
                                                                      C.      PLAINTIFFS’ STATE LAW CONSUMER PROTECTION CLAIMS MUST
                                                          18                  BE DISMISSED AGAINST JT.
                                                          19
                                                                      Plaintiffs’ claims in Count Seven are based on the allegation of “a gross disparity between the
                                                          20
                                                               price that Plaintiffs and the Class members paid for the brand and generic products and the value
                                                          21
                                                               received, given that a less expensive substitute generic or comparable product should have been
                                                          22
                                                               available.” Compl. ¶ 494. The Court should dismiss Count Seven against JT for three reasons. First,
                                                          23
                                                               as explained above, Count Seven fails to allege any facts against JT to show that it engaged in any
                                                          24
                                                               conduct that was “unfair competition or unfair, unconscionable, deceptive, or fraudulent acts or
                                                          25
                                                               practices.” Second, under the express terms of the License, Gilead had sole and complete control over
                                                          26
                                                               the commercialization of EVG, and thus Plaintiffs do not state a plausible claim against JT for
                                                          27
                                                               violation of any of the state consumer protection laws. See Burke Decl., Ex. D at Section 5. Third,
                                                          28
                                                               while Gilead’s conduct is not attributable to JT, Gilead had no duty to market its branded drugs in
                                                                                                  12
                                                               JAPAN TOBACCO INC.’S MOTION TO DISMISS                              Case No. 3:19-cv-02573-EMC
                                                               COMPLAINT UNDER FRCP 12(b)(6)
                                                               Case 3:19-cv-02573-EMC Document 158 Filed 09/06/19 Page 19 of 21


                                                          1    any particular way so as to limit the life of any of its patents or to assist others in the development of

                                                          2    generic versions of its products. “As a general rule, any firm, even a monopolist ... may bring its

                                                          3    products to market whenever and however it chooses.” Foremost Pro Color, Inc. v. Eastman Kodak

                                                          4    Co., 703 F.2d 534, 545 (9th Cir. 1983) (internal quotation omitted); AIDS Healthcare Found., Inc. v.

                                                          5    Gilead Sciences, Inc., No. 3:16-cv-00443-WHA, 2016 WL 3648623, at *7 (N.D. Cal. July 6, 2016)

                                                          6    (“There is no legal basis for concluding that Gilead had a duty to release TAF as a standalone

                                                          7    product.”). Gilead did not withdraw its TDF-based products from the marketplace when it introduced

                                                          8    its TAF-based products. Therefore, its conduct was not “unfair, unconscionable, deceptive or

                                                          9    fraudulent,” but instead was lawful pro-competitive behavior of a patent owner who continued to

                                                          10 innovate and bring to market new and improved HIV treatments. See Allied Orthopedic Appliances
                                                          11 Inc. v. Tyco Health Care Group LP, 592 F.3d 991, 1000 (9th Cir. 2010) (“If a monopolist’s design
                                                          12 change is an improvement, it is ‘necessarily tolerated by the antitrust laws…’” (quoting Foremost,
                       400 South Hope Street, 8th Floor




                                                          13 703 F.2d at 545)). In any event, because the conduct to which Plaintiffs point was Gilead’s not JT’s,
Holland & Knight LLP

                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 there is simply no basis to assert claims against JT for violating any state consumer protection laws
                                                          15 and the Court should dismiss Count Seven with prejudice as to JT.
                                                          16 IV.        CONCLUSION

                                                          17            The Court should dismiss Plaintiffs’ claims against all Defendants for the reasons stated in

                                                          18 Defendants’ motions. But Plaintiffs’ claims against JT are particularly weak. The allegations as to JT
                                                          19 are not just implausible, but border on being preposterous; they are confusing, internally inconsistent
                                                          20 and pre-suppose that JT had a crystal ball to foresee developments in the market many years in
                                                          21 advance.9 Plaintiffs’ alleged facts actually show that JT, in order to commercialize its patent on EVG,
                                                          22 entered into a lawful vertical exclusive license with Gilead to take advantage of Gilead’s marketing
                                                          23 capabilities in areas outside of Japan, where JT had no marketing presence. As a matter of law under
                                                          24 the Copperweld doctrine, a vertical exclusive licensing agreement like the License is not a conspiracy
                                                          25 in restraint of trade. Unlike the agreements between Gilead and BMS and Gilead and Janssen, JT
                                                          26
                                                                  9
                                                                      As one court commented on a plaintiff’s monopolization theory that relied on similar logic,
                                                          27 “[t]hat type of analysis—or lack of analysis—borders on the absurd. No one has an unclouded
                                                               crystal ball as to future events, nor does anyone have a vested right in the expectation that the future
                                                          28 will remain the same as the present.” United Asset Coverage, Inc. v. Avaya Inc., 409 F. Supp. 2d
                                                               1008, 1046 (N.D. Ill. 2006).
                                                                                                  13
                                                               JAPAN TOBACCO INC.’S MOTION TO DISMISS                                 Case No. 3:19-cv-02573-EMC
                                                               COMPLAINT UNDER FRCP 12(b)(6)
                                                               Case 3:19-cv-02573-EMC Document 158 Filed 09/06/19 Page 20 of 21


                                                          1    granted Gilead complete authority over all marketing decisions relating to EVG outside Japan.

                                                          2    Therefore, the marketing conduct about which Plaintiffs complain did not involve JT. And last, no

                                                          3    facts are alleged to show that JT conspired with Gilead, Janssen and BMS in any “over-arching

                                                          4    conspiracy” to monopolize any market for HIV treatments. Indeed, according to Plaintiffs, none of

                                                          5    Gilead’s products containing EVG competed with the products Gilead marketed with Janssen and

                                                          6    BMS. The facts Plaintiffs allege fail to state that JT did anything wrong. JT does not belong in this

                                                          7    lawsuit and no further pleading will change that conclusion. Plaintiffs’ claims against JT should be

                                                          8    dismissed with prejudice.

                                                          9                                Notice of Intent to Seek Attorneys’ Fees and Costs

                                                          10           JT hereby gives notice of its intent to seek attorneys’ fees and costs in connection with its

                                                          11 defense of these claims pursuant to state laws that provide for such recovery of attorneys’ fees and
                                                          12 expenses, including, but not limited to, Section 501.2105(1), Florida Statutes.
                       400 South Hope Street, 8th Floor




                                                          13
Holland & Knight LLP

                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 Dated: September 4, 2019                       HOLLAND & KNIGHT LLP

                                                          15
                                                                                                            By: /s/
                                                          16                                                   Jerome W. Hoffman (pro hac vice)
                                                          17                                                   Attorneys for Defendant
                                                                                                               JAPAN TOBACCO INC.
                                                          18
                                                          19 Additional Counsel for Defendant Japan Tobacco Inc.:
                                                          20    Jerome W. Hoffman (pro hac vice)                  Thomas J. Yoo (SBN 175118)
                                                                Email: jerome.hoffman@hklaw.com                   Email: thomas.yoo@hklaw.com
                                                          21
                                                                50 N. Laura Street, Suite 3900                    400 S. Hope St., 8th Floor
                                                          22    Jacksonville, FL 32202                            Los Angeles, CA 90071
                                                                Telephone (904) 353-2000                          Telephone (213) 896-2400
                                                          23    Facsimile (904) 358-1872                          Facsimile (415) 896-2450
                                                          24    John Kern (SBN 206001)
                                                          25    Email: john.kern@hklaw.com
                                                                Ashley L. Shively (SBN 264912)
                                                          26    Email: ashley.shively@hklaw.com
                                                                50 California Street, Suite 2800
                                                          27    San Francisco, CA 94111
                                                                Telephone (415) 742-6970
                                                          28    Facsimile (415) 743-6910

                                                                                                  14
                                                               JAPAN TOBACCO INC.’S MOTION TO DISMISS                              Case No. 3:19-cv-02573-EMC
                                                               COMPLAINT UNDER FRCP 12(b)(6)
                                                               Case 3:19-cv-02573-EMC Document 158 Filed 09/06/19 Page 21 of 21


                                                          1                                      SIGNATURE ATTESTATION

                                                          2           The undersigned attests that, pursuant to Local Rule 5-1(i)(3), concurrence in the filing of

                                                          3    this document has been obtained from counsel for all other signatories listed, and on whose behalf

                                                          4    the filing is submitted, and counsel concur in the filing’s content and have authorized the filing.

                                                          5                                                  By: /s/ Ashley L. Shively
                                                          6                                                  Ashley L. Shively
                                                                                                             HOLLAND & KNIGHT LLP
                                                          7
                                                          8
                                                          9
                                                          10
                                                          11
                                                          12
                       400 South Hope Street, 8th Floor




                                                          13
Holland & Knight LLP

                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14
                                                          15
                                                          16
                                                          17
                                                          18
                                                          19
                                                          20
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28

                                                                                                  15
                                                               JAPAN TOBACCO INC.’S MOTION TO DISMISS                               Case No. 3:19-cv-02573-EMC
                                                               COMPLAINT UNDER FRCP 12(b)(6)
